Case 3:07-cv-00514-REP Document 130 Filed 03/31/21 Page 1 of 4 PagelD# 1121

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

GREGORY RICHARDSON,
Petitioner,

Vv. Civil Action No. 3:07CV514

VIRGINIA DEPARTMENT OF
CORRECTIONS, et al.,

Respondents.

MEMORANDUM OPINION

Gregory Richardson, a former Virginia inmate and a current
detainee, filed a petition under 28 U.S.C. § 2254 challenging his
parole revocation proceedings. (See ECF No. 97, at 3-4.) After
repeated contumacious behavior in this Court, after a warning to
Richardson and an opportunity for him to respond, and because of
Richardson’s extensive history of frivolous and abusive
litigation, on January 9, 2008, the Court issued a prefiling
injunction on Richardson’s litigation in this case and in others
in the Eastern District of Virginia. (ECF No. 49.)

By Memorandum Opinion and Order entered on March 9, 2010, the
Court dismissed Richardson’s § 2254 petition as untimely filed.
(ECF No. 97.) By Memorandum Opinion and Order entered on May 12,
2010, the Court denied a Rule 59(e) Motion filed by Richardson.

(ECF Nos. 101, 102.) Although Richardson pursued several frivolous
Case 3:07-cv-00514-REP Document 130 Filed 03/31/21 Page 2 of 4 PagelD# 1122

motions after the action was dismissed, this closed action has
remained dormant since 2011 (as it should have).

However, on November 24, 2020, Richardson filed a document
entitled, “UPON MOTION TO VACATE UNDER RULE 60” (“Rule 60 (b)
Motion,” ECF No. 129.) Richardson claims that, under “RULE 60(4),
(6),”1 the judgment is void, the Court lacked jurisdiction, and
its dismissal fails to comport with due process.?2

Richardson argues that he filed a “§ 2241 petition in the
Charlottesville district to avoid the anticipated prefiling
injunction” imposed by this Court. (Id. at 1.) Richardson
contends that the United States District Court for the Western
District of Virginia “somehow acquired knowledge that Richardson
is subject to a prefiling injunction,” and presumably dismissed
the action. (Id. at 2.) Richardson appears to take issue with

the fact that his action was transferred within the division to

 

1 Fed. R. Civ. P. 60(b) provides, in pertinent part:

(b) Grounds for Relief from a Final Judgment, Order, or
Proceeding. On motion and just terms, the court may
relieve a party or its legal representative from a final
judgment, order, or proceeding for the following
reasons:

(4) the judgment is void;
(6) any other reason that justifies relief.
2 This Rule 60(b) Motion appears to be a continuation of a
similar motion that he filed in Gregory v. Unknown, No. 3:19CV936

(E.D. Va.), that the Court denied on July 7, 2020. See id. ECF
Nos. 5-6.)

 
Case 3:07-cv-00514-REP Document 130 Filed 03/31/21 Page 3 of 4 PagelD# 1123

Roanoke. Thus, Richardson does not challenge this Court’s
dismissal of the underlying § 2254 petition, or the “final
judgment, order, or proceeding.” See Fed. R. Civ. P. 60(b).

First, to the extent that Richardson challenges some action
of the United States District Court for the Western District of
Virginia, that is clearly a different case and not subject to
challenge here.

Second, Richardson claims that the imposition of the
prefiling injunction “affronts due process, [the] confrontation
clause, and would violate double jeopardy.” (ECF No. 129, at 4.)
That contention fails because there is no explanation why it is
appropriate to address in a Rule 60(b) Motion an argument about
the purported unconstitutional nature of a prefiling injunction
issued in 2009.

In sum, the Court fails to discern, and Richardson fails to
explain how any of what he alleges would entitle him to Rule 60(b)
relief from the March 10, 2010 Memorandum Order dismissing the

action. Accordingly, the Rule 60(b) Motion will be denied.3

 

7 Richardson's Rule 60(b) Motion is also untimely. A party
seeking relief under Federal Rule of Civil Procedure 60(b) must

 

make a threshold showing of “'‘timeliness, a meritorious defense,
a lack of unfair prejudice to the opposing party, and exceptional
circumstances.’” Dowell v. State Farm Fire & Cas. Auto. Ins. Co.,
993 F.2d 46, 48 (4th Cir. 1993) (quoting Werner v. Carbo, 731 F.2d
204, 207 (4th Cir. 1984)). Richardson seeks relief under Rule
60(b) (4) and (6), hence, under Federal Rule of Civil Procedure

60(c) (1) he was required to file his motion within a reasonable
time after the entry of the March 10, 2010 Memorandum Opinion and

3
Case 3:07-cv-00514-REP Document130 Filed 03/31/21 Page 4 of 4 PagelD# 1124

The Clerk of the Court is directed to send a copy of this
Memorandum Opinion to Richardson.

It is so ORDERED.

/s/ Rel?

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: March 30. 2021

 

Order. Fed. R. Civ. P. 60(c) (1) ("A motion under Rule 60(b) must
be made within a reasonable time ... .”). Richardson’s Rule
60(b) Motion, filed more than ten years after the entry of the
challenged judgment, was not filed in a reasonable time. See
McLawhorn v. John W. Daniel & Co., Inc., 924 F.2d 535, 538 (4th
Cir. 1991) (“We have held on several occasions that a Rule 60(b)
motion is not timely brought when it is made three to four months
after the original judgment and no valid reason is given for the
delay.” (citing Cent. Operating Co. v. Utility Workers of Am., 491
F.2d 245 (4th Cir.1974); Consol. Masonry & Fireproofing, Inc. v.
Wagman Constr. Corp., 383 F.2d 249 (4th Cir.1967))).
